Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attorney's Docket No.: 1535-108CON
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Haghighi et al.	Group:	2135
Serial No.:			16/543,511 	Examiner:	Tuan Thai
For: 	UNIFIED ADDRESSING AND HIERARCHICAL HETEROGENEOUS STORAGE AND MEMORY. 


1. 	This action is responsive to amendment filed on November 20, 2020.  Claims 1-20 are allowed.

2.  	The Terminal Disclaimer filed November 20, 2020 has been reviewed and approved.

REASONS FOR ALLOWANCE
3.	The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 11 and 17).  The claims are allowable because all the prior arts of record fail to teach, anticipate or render obvious Applicant's current invention, particularly a system and method for receiving a data access for a heterogeneous memory system from a processor, wherein the heterogeneous memory system comprises a plurality of types of storage mediums, and wherein the heterogeneous memory system, wherein each type of storage medium is associated with one or more performance characteristic; determining a target storage medium of the heterogeneous memory system for the data access by a memory interconnect, wherein determining is based, at least in part, upon at least one performance characteristic associated with the target storage medium; and locally routing the data access, at least partially, between the processor and the target storage medium by the memory interconnect. In light of the foregoing; claims 1, 11 and 17 of the present application are found to be patentable over the prior arts.  Claims 2-10, 12-16 and 18-20 further limit the allowable independent claims 1, 11 and 17.  These claims are therefore allowable for the same reason as set forth above.
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is 571-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

February 08, 2021

/TUAN V THAI/Primary Examiner, Art Unit 2135